
	
		I
		111th CONGRESS
		1st Session
		H. R. 3164
		IN THE HOUSE OF REPRESENTATIVES
		
			July 9, 2009
			Ms. Titus (for
			 herself, Mr. Filner,
			 Mr. Grijalva,
			 Mr. Hare, Ms. Hirono, Mr.
			 Ross, Mr. Sablan, and
			 Ms. Shea-Porter) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase,
		  make permanent, and index for inflation the deduction for certain expenses of
		  elementary and secondary school teachers and to modify the definition of
		  eligible educator for purposes of such deduction to include preschool
		  educators.
	
	
		1.Short titleThis Act may be cited as the
			 Tax Relief for Educators Act of 2009.
		2.Modification of
			 deduction for certain expenses of elementary and secondary school
			 teachers
			(a)IncreaseSubparagraph (D) of section 62(a)(2) of the
			 Internal Revenue Code of 1986 is amended by striking $250 and
			 inserting $500.
			(b)Made
			 permanentSubparagraph (D) of section 62(a)(2) of such Code is
			 amended by striking In the case of taxable years and all that
			 follows through the deductions and inserting The
			 deductions.
			(c)Modification of
			 eligible educatorSubparagraph (A) of section 62(d)(1) of such
			 Code is amended to read as follows:
				
					(A)In
				generalThe term
				eligible educator means, with respect to any taxable year, an
				individual who is—
						(i)a
				kindergarten through grade 12 teacher, instructor, counselor, principal, or
				aide in a school for at least 450 hours during a school year which ends during
				such taxable year, or
						(ii)a teacher, instructor, counselor, or aide
				in an early childhood education program for at least 450 hours during the
				taxable
				year.
						.
			(d)Early childhood
			 education programParagraph
			 (1) of section 62(d) of such Code is amended by adding at the end the following
			 new subparagraph:
				
					(C)Early childhood
				education programFor
				purposes of this paragraph, the term early childhood education
				program means—
						(i)a
				Head Start program or an Early Head Start program carried out under the Head
				Start Act (42 U.S.C. 9831 et seq.), including a migrant or seasonal Head Start
				program, an Indian Head Start program, or a Head Start program or an Early Head
				Start program, or
						(ii)a
				program that—
							(I)serves children
				from birth through age six that addresses the children's cognitive (including
				language, early literacy, and early mathematics), social, emotional, and
				physical development, and
							(II)is a State
				prekindergarten program, a program authorized under section 619 or part C of
				the Individuals with Disabilities Education Act, or a program operated by a
				local educational
				agency.
							.
			(e)Amount adjusted
			 for inflationSubsection (d) of section 62 of such Code is
			 amended by adding at the end the following new paragraph:
				
					(3)Inflation
				adjustment
						(A)In
				generalIn the case of a taxable year beginning after 2010, the
				$500 amount in subsection (a)(2)(D) shall be increased by an amount equal
				to—
							(i)such dollar
				amount, multiplied by
							(ii)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which the taxable year begins, determined by substituting
				calendar year 2009 for calendar year 1992 in
				subparagraph (B) thereof.
							(B)RoundingIf
				any amount as adjusted under subparagraph (A) is not a multiple of $50, such
				amount shall be rounded to the next lowest multiple of
				$50.
						.
			(f)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
			
